DETAILED ACTION
In response to communications filed 01/14/2020.
Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Regarding claim 15, the claim limitation recites "one or more computer storage media having computer executable instructions…”  However, the usage of the phrase "computer storage media" is broad enough to include both "non-transitory" and "transitory" (moving electrons, etc.) media. The specification does not clearly limit the utilization of a non-transitory computer storage media and, thus does not constitute functional descriptive material (the media is defined to be any computer-readable media can be any available computer storage media or communication media that can be accessed by the computer architecture, according to the specification paragraphs 0179-0180).  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (or media) (also called article of manufacture and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101,Aug. 24, 2009; p. 2. 
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. CfAnimals - Patentability, 1077 Off. Gaz. Pat.Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" toa claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101).Such an amendment would typically not raise the issue of new matter, even when thespecification is silent because the broadest reasonable interpretation relies on theordinary and customary meaning that includes signals perse. The limited situations inwhich such an amendment could raise issues of new matter occur, for example, whenthe specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed. Cir. 1998). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lima et al. (US 2022/0006860 A1) hereinafter “Lima.”

Regarding Claim 1, Lima teaches A computer-implemented method for a predictive metrics based consensus protocol for routing client service transactions (Lima, paragraph 0080 & Fig. 5, route transactions to selected compute node based on latency analysis) to service providers (Lima, paragraph 0083 & Fig. 5, compute nodes) using a service transaction blockchain (Lima, paragraphs 0016 & 0028, using Blockchain and/or DLT to create a transaction-based marketplace), the method comprising:
receiving a client service request (Lima, paragraph 0082 & Fig. 5 block 502, client contacts management node requesting service for a specific task);
forwarding the client service request to a set of service providers (Lima, paragraph 0083 & Fig. 5 block 506, contact all the compute nodes to conduct an auction of compute nodes);
receiving one or more proposal transactions from the set of service providers (Lima, paragraph 0083 & Fig. 5, receive replies from compute nodes that specifies the price of execution);
scoring the one or more proposal transactions based on a predictive metric (Lima, paragraph 0084 & Fig. 5 block 508, measures the latencies of all of the compute nodes that provides replies);
determining a final proposal transaction based on the scoring (Lima, paragraph 0085 & Fig. 5 block 510, select one or more compute nodes from the compute nodes with the lowest bid that meets the latency threshold, thus determining the final proposal transaction for selection); and
writing the final proposal transaction to a service transaction blockchain (Lima, paragraph 0087 & Fig. 5, recording auction details in blockchain; see also 0029, blockchain may serve as a ledger or recordation of transactions, rankings, service requests, resource offerings, reputation scores, etc).

Regarding Claim 2, Lima teaches the respective claim(s) as presented above and further teaches creating a first candidate block (Lima, paragraph 0082, specify the tier of the service they require for their task) in a first miner having at least one of the proposal transactions (Lima, paragraph 0017 & Fig. 1, first tier miners or tier one compute nodes);
sending the first candidate block (Lima, paragraph 0082, specify the tier of the service they require for their task) to a second miner (Lima, paragraph 0017 & Fig. 1, second tier miners or tier two compute nodes);
receiving a second candidate block from the second miner (Lima, paragraph 0083 & Fig. 5, receive replies from compute nodes from the respective tiers); and
the step of scoring the one or more proposal transactions based on the predictive metric comprises scoring the one or more proposal transactions in the first candidate block and the second candidate block based on the predictive metric (Lima, paragraph 0084 & Fig. 5 block 508, measures the latencies of all of the compute nodes that provides replies within the selected tiers).

Regarding Claim 3, Lima teaches the respective claim(s) as presented above and further teaches, wherein the predictive metric comprises a macro predictive metric determined in one of the miners (Lima, paragraph 0084 & Fig. 5 block 508, measures the latencies of all of the compute nodes (within the specified tiers)).

Regarding Claim 4, Lima teaches the respective claim(s) as presented above and further teaches selecting the first miner as a selected miner when a score of the first candidate block is greater than a score of the second candidate block and selecting the second miner as the selected miner when the score of the second candidate block is greater than a score of the first candidate block (Lima, paragraph 0085,  client node may select one or more compute nodes from the compute nodes with the lowest bid that meets the latency threshold, thus teaching selection of a first or second miner depending on latency and/or score of the respective candidate block); and
the step of writing, by the selected miner, the final proposal transaction to a service transaction blockchain (Lima, paragraph 0087 & Fig. 5, recording auction details in blockchain; see also 0029, blockchain may serve as a ledger or recordation of transactions, rankings, service requests, resource offerings, reputation scores, etc.).

Regarding Claim 5, Lima teaches the respective claim(s) as presented above and further teaches the one or more proposal transactions include a parameter based on the predictive metric determined by a provider (Lima, paragraph 0085, latency threshold); and
the step of scoring the one or more proposal transactions based on the predictive metric includes scoring the proposal transactions based on the parameter (Lima, paragraph 0086, selection of compute node based on latency threshold, thus teaching the scoring and/or selection is based on the latency threshold).

Regarding Claim 6, Lima teaches the respective claim(s) as presented above and further teaches in the provider: determining the parameter based on the predictive metric and at least one of a static criterion, a dynamic criterion, or a parameter included in the client service request (Lima, paragraph 0085, client node may select a more expensive compute node if the latency is below a speed threshold, thus teaching another parameter based on the client request).

Regarding Claim 7, Lima teaches the respective claim(s) as presented above and further teaches wherein the step of scoring the one or more proposal transactions based on the predictive metric further comprises scoring the one or more proposal transactions based on at least one of a provider reputation value, a currency value, a load sharing metric, a fairness metric, or a provisioning metric (Lima, paragraph 0026, reputation management to rank compute nodes and/or tiers).

Regarding Claim 8, Lima teaches A system (Lima, paragraph 0073, computing device) for servicing a client service request (Lima, paragraph 0080 & Fig. 5, route transactions to selected compute node), the system comprising:
one or more processors (Lima, paragraph 0074, host processor and/or CPU); and
one or more memory devices in communication with the one or more processors (Lima, paragraph 0073, memory), the memory devices having computer-readable instructions stored thereupon (Lima, paragraph 0073, instructions stored in memory) that, when executed by the processors, cause the processors to perform a method for selecting a provider (Lima, paragraph 0083 & Fig. 5, compute nodes) to service a client service request (Lima, paragraph 0080 & Fig. 5, said route transactions to selected compute node) using a predictive metrics based consensus protocol (Lima, paragraph 0080 & Fig. 5, route transactions to selected compute node based on latency analysis) the method comprising:
receiving a client service request (Lima, paragraph 0082 & Fig. 5 block 502, client contacts management node requesting service for a specific task);
forwarding the client service request to a set of service providers (Lima, paragraph 0083 & Fig. 5 block 506, contact all the compute nodes to conduct an auction of compute nodes);
receiving one or more proposal transactions from the set of service providers (Lima, paragraph 0083 & Fig. 5, receive replies from compute nodes that specifies the price of execution);
scoring the one or more proposal transactions based on a predictive metric (Lima, paragraph 0084 & Fig. 5 block 508, measures the latencies of all of the compute nodes that provides replies);
selecting a selected one of the proposal transactions based on the scoring (Lima, paragraph 0085 & Fig. 5 block 510, select one or more compute nodes from the compute nodes with the lowest bid that meets the latency threshold); and
writing the selected one of the proposal transactions to a service transaction blockchain (Lima, paragraph 0087 & Fig. 5, recording auction details in blockchain; see also 0029, blockchain may serve as a ledger or recordation of transactions, rankings, service requests, resource offerings, reputation scores, etc.).

Regarding Claim 9, Lima teaches the respective claim(s) as presented above and further teaches where the method includes:
creating a candidate block (Lima, paragraph 0082, specify the tier of the service they require for their task) having at least some of the one or more proposed transactions received from the set of service providers(Lima, paragraph 0017 & Fig. 1, first tier miners or tier one compute nodes);
sending the candidate block (Lima, paragraph 0082, specify the tier of the service they require for their task) to one or more miners in a cluster (Lima, paragraph 0017 & Fig. 1, second tier miners or tier two compute nodes);
receiving other candidate blocks from at least some of the one or more miners in the cluster (Lima, paragraph 0083 & Fig. 5, receive replies from compute nodes from the respective tiers); and
the step of scoring the proposal transactions based on at least one predictive metric comprises scoring the proposal transactions in the candidate blocks based on at least one predictive metric (Lima, paragraph 0084 & Fig. 5 block 508, measures the latencies of all of the compute nodes that provides replies within the selected tiers).

Regarding Claim 10, Lima teaches the respective claim(s) as presented above and further teaches wherein the at least one predictive metric comprises a macro predictive metric determined in one of the miners (Lima, paragraph 0084 & Fig. 5 block 508, measures the latencies of all of the compute nodes (within the specified tiers)).

Regarding Claim 11, Lima teaches the respective claim(s) as presented above and further teaches where the method includes:
determining a selected one of the miners that created the candidate block with the selected one of the proposal transactions (Lima, paragraph 0085,  client node may select one or more compute nodes from the compute nodes with the lowest bid that meets the latency threshold, thus teaching selection of a first or second miner depending on latency and/or score of the respective candidate block; and
the step of writing the selected one of the proposal transactions to a service transaction blockchain comprises writing the selected one of the proposal transactions to a service transaction blockchain by the selected one of the miners (Lima, paragraph 0087 & Fig. 5, recording auction details in blockchain; see also 0029, blockchain may serve as a ledger or recordation of transactions, rankings, service requests, resource offerings, reputation scores, etc.).

Regarding Claim 12, Lima teaches the respective claim(s) as presented above and further teaches the proposal transactions include at least one parameter based on at least one predictive metric determined in the providers (Lima, paragraph 0085, latency threshold); and
the step of scoring the proposal transactions based on at least one predictive metric includes scoring the proposal transactions based on the at least one parameter included in the proposal transactions (Lima, paragraph 0086, selection of compute node based on latency threshold, thus teaching the scoring and/or selection is based on the latency threshold).

Regarding Claim 13, Lima teaches the respective claim(s) as presented above and further teaches in one or more providers: determining the at least one parameter included in the proposal transactions based on at least one predictive metric and at least one of a static criterion and a dynamic criterion (Lima, paragraph 0085, client node may select a more expensive compute node if the latency is below a speed threshold, thus teaching another parameter based on the client request).

Regarding Claim 14, Lima teaches the respective claim(s) as presented above and further teaches wherein the step of scoring the proposal transactions based on at least one predictive metric comprises scoring the proposal transactions based on at least one predictive metric and at least one of a provider reputation value, a currency value, a load sharing metric, a fairness metric, and a provisioning metric (Lima, paragraph 0026, reputation management to rank compute nodes and/or tiers).

Regarding Claim 15, Lima teaches One or more computer storage media having computer executable instructions stored thereon (Lima, paragraph 0097, implemented in computer-readable storage medium) which, when executed by one or more processors (Lima, paragraph 0074, host processor and/or CPU), cause the processors to execute a method for selecting a provider (Lima, paragraph 0083 & Fig. 5, compute nodes) to service a client service request (Lima, paragraph 0080 & Fig. 5, said route transactions to selected compute node) using a predictive metrics based consensus protocol (Lima, paragraph 0080 & Fig. 5, route transactions to selected compute node based on latency analysis) the method comprising:
receiving a client service request (Lima, paragraph 0082 & Fig. 5 block 502, client contacts management node requesting service for a specific task);
forwarding the client service request to a set of service providers (Lima, paragraph 0083 & Fig. 5 block 506, contact all the compute nodes to conduct an auction of compute nodes);
receiving one or more proposal transactions from the set of service providers (Lima, paragraph 0083 & Fig. 5, receive replies from compute nodes that specifies the price of execution);
scoring the one or more proposal transactions based on a predictive metric (Lima, paragraph 0084 & Fig. 5 block 508, measures the latencies of all of the compute nodes that provides replies);
selecting a selected one of the proposal transactions based on the scoring (Lima, paragraph 0085 & Fig. 5 block 510, select one or more compute nodes from the compute nodes with the lowest bid that meets the latency threshold); and
writing the selected one of the proposal transactions to a service transaction blockchain (Lima, paragraph 0087 & Fig. 5, recording auction details in blockchain; see also 0029, blockchain may serve as a ledger or recordation of transactions, rankings, service requests, resource offerings, reputation scores, etc.).

Regarding Claim 16. The computer readable media of claim 15, where the method includes:
creating a candidate block (Lima, paragraph 0082, specify the tier of the service they require for their task) having at least some of the one or more proposed transactions received from the set of service providers (Lima, paragraph 0017 & Fig. 1, first tier miners or tier one compute nodes);
sending the candidate block (Lima, paragraph 0082, specify the tier of the service they require for their task) to one or more miners in a cluster (Lima, paragraph 0017 & Fig. 1, second tier miners or tier two compute nodes);
receiving other candidate blocks from at least some of the one or more miners in the cluster (Lima, paragraph 0083 & Fig. 5, receive replies from compute nodes from the respective tiers); and
the step of scoring the proposal transactions based on at least one predictive metric comprises scoring the proposal transactions in the candidate blocks based on at least one predictive metric (Lima, paragraph 0084 & Fig. 5 block 508, measures the latencies of all of the compute nodes that provides replies within the selected tiers).

Regarding Claim 17, Lima teaches the respective claim(s) as presented above and further teaches the step of scoring the proposal transactions based on at least one predictive metric comprises scoring the proposal transactions based on at least one of a predictive metric determined in the providers and a macro predictive metric determined in one of the miners (Lima, paragraph 0085, latency threshold) and at least one of a provider reputation value, a currency value, a load sharing metric, a fairness metric, a provisioning metric, a static criterion and a dynamic criterion (Lima, paragraph 0026, reputation management to rank compute nodes and/or tiers).

Regarding Claim 18, Lima teaches the respective claim(s) as presented above and further teaches determining a selected one of the miners that created the candidate block with the selected one of the proposal transactions (Lima, paragraph 0085,  client node may select one or more compute nodes from the compute nodes with the lowest bid that meets the latency threshold, thus teaching selection of a first or second miner depending on latency and/or score of the respective candidate block); and
the step of writing the selected one of the proposal transactions to a service transaction blockchain comprises writing the selected one of the proposal transactions to a service transaction blockchain by the selected one of the miners (Lima, paragraph 0087 & Fig. 5, recording auction details in blockchain; see also 0029, blockchain may serve as a ledger or recordation of transactions, rankings, service requests, resource offerings, reputation scores, etc.).

Regarding Claim 19, Lima teaches the respective claim(s) as presented above and further teaches the proposal transactions include at least one parameter based on at least one predictive metric determined in the providers (Lima, paragraph 0085, latency threshold); and
the step of scoring the proposal transactions based on at least one predictive metric includes scoring the proposal transactions based on the at least one parameter included in the proposal transactions (Lima, paragraph 0086, selection of compute node based on latency threshold, thus teaching the scoring and/or selection is based on the latency threshold).

Regarding Claim 20, Lima teaches the respective claim(s) as presented above and further teaches in one or more providers: determining the at least one parameter included in the proposal transactions based on at least one predictive metric and at least one of a static criterion and a dynamic criterion (Lima, paragraph 0085, client node may select a more expensive compute node if the latency is below a speed threshold, thus teaching another parameter based on the client request).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Oberhauser et al. (US 2022/0114193 A1) teaches system and method for receiving a proposed transaction for a distributed ledger using a blockchain and determining whether to accept the transaction (paragraph 0321).
Wright et al. (US 2022/0092593 A1) teaches methods and system of recording work history of a mining node on a blockchain to serve as a reputation score for the miner (paragraph 0021).
Arrasjid et al. (US 2020/0241929 A1) teaches a ledger node is configured to  obtain a set of quality of service metrics for a given workload running on a given one of the cloud service provider (paragraph 0004).
Kuchar et al. (US 2020/0027089 A1) teaches generating a local node trust score for a blockchain address based on blockchain data (paragraph 0037).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468